PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/740,835
Filing Date: December 29, 2017
Appellant(s): Vidhyalakshmi Karthikeyan & Detlef Nauck


__________________
Raymond Y. Mah
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 8, 2021, appealing the Office action mailed July 2, 2020.





Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 2, 2020 from which the appeal is taken is being maintained by the examiner.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  


Response to Arguments
I.  	Applicant argues against the rejections to claims 1, 3, 4, 6-8, 14-16 and 19 under 35 U.S.C. 103 as allegedly being un-patentable over the four way combination of Virgile, Chen, Maclean and Nylander and the rejection should be withdrawn.  Applicant begins argument by citing a portion of the secondary reference Maclean and states “Maclean seeks to address a problem of an application server wasting resources by providing a higher level of quality of server (for the service provided by the application service) than can actually be supported by the network conditions of the networks over which the service is provided by the application server”.  Further stating Maclean teaches the inclusion of a gateway device which generates network performance indicators reflecting the current performance of the network.		In response, the Applicant in the first page and a half of arguments (pages 11-12) has yet to state what limitation is not disclosed by the references but simply discusses some of the teachings of the third reference in the rejection.  Maclean is used to disclose a limitation in claim 1 for “determining one or more performance characteristics of the data flow”.  Applicant even stated in middle of page 12 of arguments that Maclean “generates network performance indicators reflecting the current performance of the network” (and Maclean also discloses QoS monitor evaluates network conditions such as congestion, jitter, delay, etc., C: 5 R: 25-30).  The Applicant appears to try and argue that the application server is adjusting the QoS but doesn’t relate this back to the limitations.  It is also irrelevant if the application server is doing additional steps that are un-recited in the claim because the claim uses the open ended term “comprising”.  Maclean discloses the limitation of determining performance characteristics of the data flow and it is irrelevant if an application server in Maclean is performing an un-recited step. 			The Applicant next argues over something the Examiner said in previous response to arguments: 
	The Applicant continues the argument that the monitoring performed in Maclean is to adapt an application’s behavior and there is no reason to change a network’s behavior as this goes against the teachings of Maclean.  Further stating the monitoring in Maclean is not for the purpose of dynamically identifying QoS models that the network can support but for providing it to an application server so the server operates at a QoS level appropriate for the current network conditions.  Applicant concludes it would not be obvious to arrive at the claimed subject matter.							In response, the argued limitation of dynamically monitoring performance characteristics of the network to identify QoS models that the network can support was disclosed by Maclean and the Chen reference, where Applicant has no argument or comment against Chen.  Again, Maclean discloses the QoS monitor evaluating network conditions (i.e. QoS metrics) such as congestion, jitter, delay, etc. and generate performance indicators, C: 4-5 R: 64-6 and discloses negotiating a QoS session based according to network performance and conditions and can also modify the ongoing session with a renegotiated QoS level, C: 5 R: 40-44, 51-53.  Chen discloses monitoring traffic to identify characteristics associated with the traffic to design a QoS model and enforce a network wide QoS policy, C: 12 R: 9-19.  This means that Maclean discloses monitoring performance characteristics and Chen also discloses monitoring characteristics of the traffic to design QoS models.  The argument is similar as before, where the Applicant thinks only the application server is adjusting its behavior and there is no reason to change a network’s behavior.  The performance of the network is changing and this will require renegotiating a prevents renegotiating too often, Para [0059].  This means Nylander does disclose the argued limitation and the benefit is straightforward logic, as it would be wasteful to renegotiate over every little insignificant change and therefore only renegotiate when the change is significant enough.  The primary reference already discloses negotiating and renegotiating QoS levels, abstract of Virgile (Maclean also discloses negotiating and renegotiating).  The motivation to take the renegotiating technique of Nylander and combine with the other references is to prevent renegotiating too often for the reasons just stated.  The Applicant tries to argue Nylander is related to modifying speech frames in each RTP package which is irrelevant, Nylander discloses a renegotiating technique that is beneficial to combine with the 
	The Applicant argues Maclean and Nylander are concerned with adapting the behavior of applications communicating over the link without affecting the manner in which traffic is conveyed by the link, which is a quite different approach taken by Virgile and Chen.  Applicant argues the combination is arbitrary and relies on conclusory statements with no articulated reasoning to support the legal conclusion of obviousness.  Applicant argues if one of ordinary skill in the art adapted all the teachings it would be to adapt the behavior of the applications using the networks of Virgile and Chen and not by adapting the manner in which data is transmitted in the network.								In response, Applicant has no argument against primary reference Virgile who discloses negotiating and renegotiating QoS levels, Para [0068] nor secondary reference Chen.  Applicant argues Maclean teaches adapting the behavior of applications, in this case adapting QoS at the application server.  In response, the functions of the application server in Maclean can be considered un-recited steps which are not excluded for claims that use the open ended term “comprising”.  In regards to the Nylander reference, the Examiner stated the renegotiating technique where the difference in performance needs to exceed a threshold in order to renegotiate is being applied to Virgile who discloses renegotiating a QoS level.  The motivation is to prevent renegotiating too often which would be wasteful.  The Applicant argues Maclean and Nylander are concerned with adapting behavior of applications but does not relate this back to the limitations nor states that this makes combination inoperable with Virgile.  Even if Maclean and Nylander are related to adapting application behavior, the Applicant has not refuted the Virgile or Chen reference.  As shown above, both Maclean and Nylander disclose the limitations the Examiner stated they disclose in the rejection and Applicant doesn’t refute this but just argues they are related to adapting application behavior.    


II. 	Applicant argues over the 103 rejection of claims 10-12 and 18 being un-patentable over Virgile, in view of Chen, Maclean, Nylander and in view of Raleigh.  Applicant states previous arguments made five-way combination is based on improper hindsight reasoning and on mere conclusory statements with no articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.   
	In response, Applicant relies on the same arguments made over claim 1 and the Examiner uses the same response to the arguments of claim 1.  The Applicant appears to imply five references is too many by underlining the word five.  Applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  The Applicant also argues over improper hindsight but has no actual argument and merely asserts it.  Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).			Applicant argues the five references do not disclose the limitations detecting a renegotiation condition, the renegotiation condition being detected when the predetermined performance characteristics differ from the current performance requirements by more than a threshold difference; and in response to detecting the renegotiation condition: communicating with the QoS negotiation module to configure a second class of service for the data flow based on a second QoS model selected from a set of currently available QoS models; and continuing transmission of the data flow to the network based on the second class of service.  The Applicant again makes an assertion that the references do not disclose several limitations with no actual argument or explanation.  In response, Nylander discloses network performance must exceed a threshold change limit before renegotiation will take place in order to prevent renegotiating too often, Para [0059].  Nylander clearly discloses detecting a renegotiation condition, the condition being based on a threshold difference in performance (performance has to exceed a threshold change limit).  It is just straightforward renegotiating logic, the network can’t deliver traffic on the first negotiated class of service and therefore has to renegotiate to use a second class of service, and renegotiating only if the 



Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461                                                                                                                                                                                                        
Conferees:
/JASON E MATTIS/Primary Examiner, Art Unit 2461                                                                                                                                                                                                                       /HUY D VU/               Supervisory Patent Examiner, Art Unit 2461                                                                                                                                                                                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
The following are the related appeals, interferences, and judicial proceedings known to the examiner which may be related to, directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal: